1 Ill. App. 3d 1096 (1971)
275 N.E.2d 771
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
EZELL SAWYER, Defendant-Appellant.
No. 54537.
Illinois Appellate Court  First District.
October 4, 1971.
Gerald W. Getty, Public Defender, of Chicago, (Lee T. Hettinger, James N. Gramenos, and James J. Doherty, of Defender Project, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Robert A. Novelle and James Sternik, Assistant State's Attorneys, of counsel,) for the People.
October 4, 1971. Abstract of Decision
Judgment affirmed.